      Case 7:19-cv-00411 Document 59 Filed on 09/17/20 in TXSD Page 1 of 3




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


NORTH AMERICAN BUTTERFLY                §
ASSOCIATION d/b/d THE                   §
NATIONAL BUTTERFLY CENTER,              §
AND MARIANNA TREVINO                    §
       Plaintiffs                       §
                                        §
                                        §                   CASE NO. 7:19-cv-00411
VS.                                     §
                                        §
                                        §
NEUHAUS & SONS, LLC, BRIAN              §
KOLFAGE, AND WE BUILD THE               §
WALL INC. et al                         §
     Defendants                         §


____________________________________________________________________________

                   FISHER and NEUHAS DEFENDANTS’
                       RESPONSE TO PLAINTIFFS’
         MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
_____________________________________________________________________


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW FISHER INDUSTRIES, FISHER SAND AND GRAVEL CO., and

NEUHAUS & SONS. LLC, Defendants herein and file this their joint response to Plaintiffs’

Motion for Leave to file a Third Amended Complaint and would respectfully respond as

follows:


                                            I.

       These Defendants do not agree with the allegations contained within Plaintiffs’

Third Amended Complaint, but are not opposed to Plaintiffs’ Motion for leave to file its

                                            1
     Case 7:19-cv-00411 Document 59 Filed on 09/17/20 in TXSD Page 2 of 3




Third Amended Complaint. Defendants would like an opportunity to respond to the

allegations contained in the Third Amended Complaint and request that the Court set a

date for Defendants’ responses to Plaintiffs’ Third Amended Complaint.



                                              Respectfully submitted,


                                              /s/ Mark J. Courtois
                                              MARK J. COURTOIS
                                              Texas Bar No. 04897650
                                              Email: mjcourtois@ffllp.com
                                              Direct: 713-620-7226

                                              FUNDERBURK FUNDERBURK COURTOIS, LLP
                                              2777 Allen Parkway, Suite 1000
                                              Houston, Texas 77019
                                              (713) 526-1801
                                              (713) 526-2708 - FAX

                                               ATTORNEY IN CHARGE
                                               FISHER INDUSTRIES, AND FISHER
                                               SAND AND GRAVEL CO.


                                              /s/ Lance Kirby*
                                              Lance Kirby
                                              Texas State Bar No. 00794096
                                              Email: lakirby@jgkl.com email

                                              JONES, GALLIGAN, KEY & LOZANO, L.L.P.
                                              Town Center Tower, Suite 300
                                              2300 West Pike Boulevard
                                              Post Office Drawer 1247
                                              Weslaco, Texas 78596
                                              (956) 968-5402
                                              (956) 968-6089 fax

                                              Attorney in Charge for Defendant
                                              NEUHAUS & SONS, LLC
                                              *Signed by permission by MJC

                                          2
     Case 7:19-cv-00411 Document 59 Filed on 09/17/20 in TXSD Page 3 of 3




                             CERTIFICATE OF SERVICE



       I, MARK J. COURTOIS, hereby certify that a true and correct copy of the foregoing
instrument has been forwarded to all known Filing Users AND has been accomplished by
Notice of Electronic Filing pursuant to Local Administrative Procedure 9(a) on this, the
17th day of September, 2020.



                                               /s/ Mark J. Courtois
                                               MARK J. COURTOIS




                                           3
